EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Dorton on 2 March 2022.

The application has been amended as follows: 


--bottles--

Claim 1, line 12, after “a” insert
--second tether passing through the first and second apertures, the--

Claim 3, lines 1-2, replace “for bottle containers” with
--in combination with a bottle--

Claim 3, line 12, replace the first instance of “a” with
--the--

Claim 3, lines 12-14 delete
[[, the bottle including a body, a neck terminating in an opening into an interior of the bottle, and a cap having an aperture adapted for receiving the second tether]]

Claim 3, line 15, after “a” insert
--second tether passing through the first and second apertures, the--

Rejoin claim 6

Claim 6, line 1, delete
[[container]]

Claim 6, line 4, replace the first instance of “a” with
--the--

Claim 6, line 9, replace “an” with
--the--

Claim 6, line 14, after “tether” insert
--passing through the first and second apertures, wherein coupling the cap of the bottle to the casing comprises passing the second tether through an aperture in the cap--

Claim 6, line 14, after “,” indent “the second tether configured to be frangibly removed from the casing prior to use of the bottle to dispense contents of the bottle.” as its own paragraph

Cancel claim 7

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736